 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                        No. 2:03-cr-0371-MCE-EFB P
12                       Respondent,
13           v.                                        ORDER
14    SHONDOR JANELL ARCENEAUX,
15                       Movant.
16

17          Movant, a federal prisoner, has filed a motion to vacate, set aside, or correct his sentence

18   pursuant to 28 U.S.C. § 2255. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 25, 2018, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. After being granted

23   extensions of time, movant has filed objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   ///
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed September 25, 2018, (ECF No. 1101) are
 3   ADOPTED in full;
 4          2. Arceneaux’s August 22, 2016 motion to vacate, set aside, or correct his sentence
 5   pursuant to 28 U.S.C. § 2255 (ECF No. 1045) is DENIED;
 6          3.      For the reasons set forth in the magistrate judge’s findings and recommendations,
 7   movant has not made a substantial showing of the denial of a constitutional right. Accordingly,
 8   the Court declines to issue a certificate of appealability; and
 9          4. The Clerk is directed to close the companion civil case, No. 2:11-cv-2781-MCE-EFB,
10   and enter judgment accordingly.
11          IT IS SO ORDERED.
12   Dated: April 15, 2019
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                         2
